 

Exhibit 10.68

 

AMENDMENT NO. 1 TO SUBORDINATION AND RELEASE AGREEMENT

 

THIS AMENDMENT NO. 1 TO SUBORDINATION AND RELEASE AGREEMENT is executed as of
April 25, 2002, by and between PORT LUDLOW ASSOCIATES LLC, a Washington limited
liability company, as Grantor, and POPE RESOURCES, a Delaware limited
partnership, as Beneficiary.

 

RECITALS

 

A.  Beneficiary and Grantor are parties to that certain Subordination and
Release Agreement dated as of August 8, 2001 (the “Original Subordination”)
pertaining to the subordination of the lien of a security instrument identified
as the “Pope Deed of Trust” and partial releases from the lien of such Pope Deed
of Trust.  In connection with its development and construction of residential
lots encumbered by the Pope Deed of Trust, Grantor has asked Beneficiary to
execute and deliver that certain Subordination Agreement of even date herewith
in favor of Grantor’s construction lender, Prism Mortgage Company (the “Prism
Subordination”).  Under the Prism Subordination, the lien of the Pope Deed of
Trust and certain other rights of Beneficiary would be subordinated to liens and
rights of Prism Mortgage Company.  Beneficiary contends that Beneficiary has no
legal obligation to execute or deliver the Prism Subordination because it is
inconsistent with the Original Subordination; Grantor disagrees with
Beneficiary’s contention.

 

B.  The parties wish to execute this Amendment for the purpose of amending and
supplementing the terms and provisions of the Original Subordination and
implementing various loan tests and standards set forth in the Original
Subordination in conjunction with the execution and delivery of the Prism
Subordination and other documents in favor of Prism Mortgage Company. 
Beneficiary has executed the Prism Subordination concurrently with execution of
this Amendment in reliance upon the supplemental terms and protections set forth
below in this Amendment.

 

NOW, THEREFORE, in consideration of Beneficiary’s execution and delivery of the
Prism Subordination and the mutual covenants set forth herein, the parties do
agree as follows:

 

AGREEMENT

 

1.  Terms.  As used below, the terms “Senior Loan Agreement,” “Senior Loan
Documents,” “Junior Obligation Documents,” and “Junior Deed of Trust” shall have
the meaning set forth in the Prism Subordination.  “Property” means the
residential lots and any related property encumbered by the Pope Deed of Trust
from time to time.  All other capitalized terms below not otherwise defined in
this Amendment shall have the meaning set forth in the Original Subordination.

 

2.  Pope Note.  Reference is hereby made to that certain Promissory Note dated
August 8, 2001, given by Grantor as maker to Beneficiary as holder, in the
original principal amount of

 

1

--------------------------------------------------------------------------------


 

US$5,814,742.00 (the “Pope Note”).  As of April 17, 2002, the unpaid principal
balance due under the Note was US$3,666,301.91, and the unpaid accrued interest
due under the Pope Note was US$2,008.92.  In partial consideration of
Beneficiary’s execution and delivery of the Prism Subordination, Grantor agrees
to pay Beneficiary upon the recordation of the Prism Subordination the sum of
US$120,000.00 (the “Prepayment”) in partial payment of amounts due under the
Pope Note.  The Prepayment shall be applied first to accrued interest and
secondly to the unpaid principal balance due under the Pope Note.

 

3.  Grantor’s Covenants.  Grantor hereby covenants to Beneficiary and agrees as
follows:

 

(a)  As used in this Amendment, “Aggregate Secured Indebtedness” means the total
dollar amount of all monetary obligations secured by liens against the Property
subject to the Pope Deed of Trust (other than liens for non-delinquent property
taxes and assessments and homeowners association dues), including without
limitation all principal, interest, late charges, and other sums due under the
Senior Loan Documents and Junior Obligations.

 

(b)  As used in this Amendment, “Aggregate Value” means the aggregate value of
the Property subject to the Pope Deed of Trust determined from time to time as
follows:

 

(i)  The value of each of the 49 detached single-family residential lots within
the Property except any lots within the Plat of Ludlow Bay Village shall be as
set forth under the column “Wholesale Value” on the attached Exhibit B
(“Wholesale Value of Single Family Residential Lots (Excluding Ludlow Bay
Village Lots)”).

 

(ii)  The value of each of the 4 detached single-family residential lots within
the Plat of Ludlow Bay Village shall be US$87,500.00.

 

(iii)  The value of each of the 40 townhome lots within the Plat of Ludlow Bay
Village shall be as set forth under the column “Wholesale Value” on the attached
Exhibit C (“Wholesale Value of Ludlow Bay Village Townhome Lots”).

 

(iv)  All construction labor and materials provided to any lot within the
Property after the date hereof shall increase the value of that lot by an amount
equal to the actual cost to Grantor of such labor and materials

 

(v)  The value of any lot containing either a detached single-family residence
or attached townhome that is substantially completed after the date hereof shall
be increased by 15 percent.

 

(vi)  Notwithstanding the foregoing, if any lot within the Property is subject
to a bona fide sales contract negotiated at arm’s length with an unrelated
party, the value of such lot shall be the contract sales price.

 

The Aggregate Value of the Property as of the date hereof shall be
US$12,204,000.  At the request of either Grantor or Beneficiary, any dispute
under this

 

2

--------------------------------------------------------------------------------


 

subsection 3(b) regarding the Aggregate Value of the Property after the date
hereof shall be resolved by binding arbitration before the Seattle, Washington,
office of JAMS.  Prior to such arbitration, each party shall submit to the other
their assertion of Aggregate Value of the Property as of the date of the written
request for arbitration.  The parties shall cooperate and make diligent good
faith efforts to cause such arbitration to take place within 15 days after
written request by either party, and the party whose assertion of Aggregate
Value is furthest from the actual Aggregate Value as determined by the JAMS
arbitrator shall pay the fees and costs payable to JAMS.

 

(c)  The Aggregate Secured Indebtedness shall not exceed at any time eighty
percent (80%) of the Aggregate Value.  If at any time the Aggregate Secured
Indebtedness exceeds eighty percent (80%) of the Aggregate Value, then Grantor
shall be in default under the Junior Obligation Documents unless cured within
five (5) business days.

 

(d)  Except with respect to the initial construction draw request, Grantor shall
deliver to Beneficiary at least five (5) business days prior written notice of
all construction draw requests under the Senior Loan Agreement, copies of all
draw request documents, and a certificate executed by Grantor in the form of
Exhibit A (the “Draw Certificate”) that the amount to be drawn in addition to
all other monetary obligations secured by liens against the Property shall not
cause the Aggregate Secured Indebtedness to exceed eighty percent (80%) of the
Aggregate Value of the Lots.  Grantor shall give Beneficiary copies of all
notices received from Prism within three (3) business day after Grantor’s
receipt.  Grantor shall prepare and deliver to Beneficiary on or before the
first day of each calendar month a certificate executed by Grantor containing
the following descriptions, amounts, and statements as such date: (a) a
description of each lot within the Property subject to a pending purchase and
sale agreement and the expected date of closing, (b) a description of each lot
within the Property sold within the prior month, (c) the value of each lot
within the Property, measured in the same manner as the Aggregate Value of all
of the lots, (d) the Aggregate Value, (e) the Aggregate Secured Indebtedness,
(f) the amounts of any draw requests under the Senior Loan Agreements
anticipated within the following month, (g) a description of the lots within the
Property to which such draws will be applied, and (h) a statement in the form of
the Draw Certificate that the Aggregate Secured Indebtedness does not exceed
eighty percent (80%) of the Aggregate Value.

 

(e)  Grantor shall suspend borrowing under the Senior Loan Agreement upon
Beneficiary’s written request if Beneficiary reasonably determines at any time,
under the documents provided by Grantor or otherwise, that the Aggregate Secured
Indebtedness exceeds eighty percent (80%) of the Aggregate Value, until such
time as Grantor can show to Beneficiary’s reasonable satisfaction that the
Aggregate Secured Indebtedness does not (or, in connection with any anticipated
draw request, will not) exceed the Aggregate Value.

 

(f)  Grantor shall not submit to Prism Mortgage Company, its successors and
assigns, any draw request not approved in advance by Beneficiary.  Beneficiary
shall be deemed to have approved any draw request received by it at least five
(5) business days prior to delivery to Prism Mortgage Company if Beneficiary
does not deliver to Grantor written notice of disapproval within five (5)
business days after its receipt of such draw request.

 

3

--------------------------------------------------------------------------------


 

(g)  Grantor covenants and agrees, in the case of any sale, transfer, or
conveyance of title to any lot, parcel, or tract within the Property in a bona
fide sales transaction, to pay to Beneficiary upon the closing of such sale,
transfer, or conveyance a sum equal to the Release Price applicable to such lot
as set forth in the Original Subordination as amended herein, in partial
repayment of accrued interest, principal, and other amounts due under the Junior
Note.  Any failure by Grantor to pay to Beneficiary any Release Price due under
the Original Subordination as amended herein upon closing of a sale, transfer,
or conveyance of any portion of the Property shall (i) not release Grantor from
liability for payment of such Release Price and for all other sums payable under
the Junior Obligation Documents, regardless whether Beneficiary has released the
lien of the Junior Deed of Trust as to such portion, and (ii) shall (if not
cured within the time allowed under Section 4 of the Original Subordination)
constitute a default under the Junior Obligation Documents.

 

(h)  Any default by Grantor in the performance of any obligation owing to
Beneficiary under this Amendment also shall constitute a default by Grantor
under the Original Subordination and each of the other Junior Obligation
Documents (subject to any cure rights under the Junior Obligation Documents).

 

4.  Revised Partial Release Prices.  In consideration of the need to make
post-closing adjustments under the Real Estate Purchase and Sale Agreement dated
January 12, 2001, between Grantor as Buyer-Assignee and Beneficiary as Seller,
as amended, and for other good and valuable consideration, the Release Prices
described in Section 2 of the Original Subordination, which are set forth on
Exhibit B to the Original Subordination, shall be increased as set forth on
Exhibit D hereto.

 

5.  Performance of Obligations.  Each of the parties agrees and acknowledges
that to its actual present knowledge both parties have satisfactorily performed
their respective obligations under the Original Subordination.

 

6.  Interpretation.  This Amendment amends and modifies the Original
Subordination.  In the event of any conflict between the terms and provisions of
this Amendment and the terms and provisions of the Original Subordination, the
terms and provisions of this Amendment shall control.  Except as otherwise
provided herein, all terms and provisions of the Original Subordination remain
unmodified and in full force and effect.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

Grantor

 

 

 

 

 

PORT LUDLOW ASSOCIATES LLC,
a Washington limited liability company

 

 

 

 

 

By:  Olympic Pacific Partners LLC, as its Manager

 

 

 

 

By:

 

 

 

Its: President

 

 

 

 

 

Beneficiary

 

 

 

 

 

POPE RESOURCES,
a Delaware limited partnership

 

 

 

 

 

By: Pope MGP, Inc.,

 

 

a Delaware corporation,
as its managing general partner

 

 

 

 

 

By:

 

 

 

Its: President

 

 

EXHIBITS:

 

A

 

-

 

Form of Draw Certificate

B

 

-

 

Wholesale Value of Single Family Residential Lots (Excluding Ludlow Bay Village
Lots)

C

 

-

 

Wholesale Value of Ludlow Bay Village Townhome Lots

D

 

-

 

Revised Release Prices

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Draw Certificate

 

CERTIFICATE

 

THIS CERTIFICATE (this “Certificate”) is dated and effective as of
                                       , 200        .  Reference is hereby made
to that certain Subordination and Release Agreement dated August 8, 2001, as
amended by Amendment No. 1 dated April 25, 2002 (the “Agreement”), between Port
Ludlow Associates LLC, a Washington limited liability company (“Borrower”) and
Pope Resources, a Delaware limited partnership (“Junior Lien Holder”).  This
Certificate is given by Borrower to Junior Lien Holder under the Agreement in
connection with a construction loan draw request by Borrower.  Capitalized terms
not otherwise defined herein shall have the meanings given them under the
Agreement.

 

Borrower hereby certifies, represents, and warrants to Junior Lien Holder that
the Aggregate Secured Indebtedness as of the date hereof, together with the
amount to be drawn under the draw request accompanying this Certificate, does
not exceed eighty percent (80%) of the Aggregate Value of the Lots subject to
the Pope Deed of Trust as of the date hereof.

 

 

“Borrower”

 

 

 

PORT LUDLOW ASSOCIATES LLC,a Washington limited liability company

 

 

 

By:

Olympic Pacific Partners LLC,a Washington limited liability company,its manager

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Randall J. Verrue, its president

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Wholesale Value of Single Family Residential Lots

(Excluding Ludlow Bay Village Plat)

 

 

 

Appraised Value

 

 

 

 

 

Lot Number

 

Base lot

 

Lot
Premiums

 

Total

 

Wholesale
Discount

 

Wholesale
Value

 

 

 

 

 

 

 

 

 

 

 

 

 

Woodridge Village

 

 

 

 

 

 

 

 

 

 

 

19

 

50,000

 

55,000

 

105,000

 

66.5

%

69,825

 

23

 

50,000

 

55,000

 

105,000

 

66.5

%

69,825

 

24

 

50,000

 

55,000

 

105,000

 

66.5

%

69,825

 

25

 

50,000

 

55,000

 

105,000

 

66.5

%

69,825

 

26

 

50,000

 

55,000

 

105,000

 

66.5

%

69,825

 

Teal Lake Village

 

 

 

 

 

 

 

 

 

 

 

17

 

50,000

 

0

 

50,000

 

66.5

%

33,250

 

74

 

50,000

 

10,000

 

60,000

 

66.5

%

39,900

 

75

 

50,000

 

0

 

50,000

 

66.5

%

33,250

 

76

 

50,000

 

0

 

50,000

 

66.5

%

33,250

 

78

 

50,000

 

10,000

 

60,000

 

66.5

%

39,900

 

Timberton Ridge

 

 

 

 

 

 

 

 

 

 

 

17

 

50,000

 

2,500

 

52,500

 

66.5

%

34,913

 

28

 

50,000

 

2,500

 

52,500

 

66.5

%

34,913

 

29

 

50,000

 

2,500

 

52,500

 

66.5

%

34,913

 

30

 

50,000

 

12,500

 

62,500

 

66.5

%

41,563

 

31

 

50,000

 

17,500

 

67,500

 

66.5

%

44,888

 

37

 

50,000

 

52,500

 

102,500

 

66.5

%

68,163

 

38

 

50,000

 

37,500

 

87,500

 

66.5

%

58,188

 

39

 

50,000

 

22,500

 

72,500

 

66.5

%

48,213

 

40

 

50,000

 

2,500

 

52,500

 

66.5

%

34,913

 

46

 

50,000

 

2,500

 

52,500

 

66.5

%

34,913

 

51

 

50,000

 

7,500

 

57,500

 

66.5

%

38,238

 

52

 

50,000

 

7,500

 

57,500

 

66.5

%

38,238

 

54

 

50,000

 

7,500

 

57,500

 

66.5

%

38,238

 

55

 

50,000

 

7,500

 

57,500

 

66.5

%

38,238

 

57

 

50,000

 

2,500

 

52,500

 

66.5

%

34,913

 

58

 

50,000

 

2,500

 

52,500

 

66.5

%

34,913

 

Timberton Heights

 

 

 

 

 

 

 

 

 

 

 

61

 

50,000

 

65,000

 

115,000

 

66.5

%

76,475

 

62

 

50,000

 

65,000

 

115,000

 

66.5

%

76,475

 

63

 

50,000

 

65,000

 

115,000

 

66.5

%

76,475

 

64

 

50,000

 

65,000

 

115,000

 

66.5

%

76,475

 

65

 

50,000

 

85,000

 

135,000

 

66.5

%

89,775

 

66

 

50,000

 

100,000

 

150,000

 

66.5

%

99,750

 

67

 

50,000

 

115,000

 

165,000

 

66.5

%

109,725

 

68

 

50,000

 

135,000

 

185,000

 

66.5

%

123,025

 

69

 

50,000

 

15,000

 

65,000

 

66.5

%

43,225

 

70

 

50,000

 

25,000

 

75,000

 

66.5

%

49,875

 

71

 

50,000

 

20,000

 

70,000

 

66.5

%

46,550

 

72

 

50,000

 

125,000

 

175,000

 

66.5

%

116,375

 

73

 

50,000

 

10,000

 

60,000

 

66.5

%

39,900

 

74

 

50,000

 

10,000

 

60,000

 

66.5

%

39,900

 

76

 

50,000

 

10,000

 

60,000

 

66.5

%

39,900

 

77

 

50,000

 

15,000

 

65,000

 

66.5

%

43,225

 

78

 

50,000

 

20,000

 

70,000

 

66.5

%

46,550

 

Miscellaneous

 

 

 

 

 

 

 

 

 

 

 

PL 7 - 5

 

50,000

 

5,000

 

55,000

 

66.5

%

36,575

 

PL 7 - 6

 

50,000

 

5,000

 

55,000

 

66.5

%

36,575

 

PL 7 - 15

 

50,000

 

85,000

 

135,000

 

66.5

%

89,775

 

PL 7 - 20

 

50,000

 

15,000

 

65,000

 

66.5

%

43,225

 

LPV 4 - 1

 

50,000

 

25,000

 

75,000

 

66.5

%

49,875

 

LPV 4 - 2

 

50,000

 

25,000

 

75,000

 

66.5

%

49,875

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

 

 

 

 

4,040,000

 

 

 

2,686,608

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Values of Ludlow Bay Village Townhome Lots

 

Appraised Value

 

 

 

 

 

Lot
Number

 

Base Lot

 

Lot
Premiums

 

Total

 

Wholesale
Discount

 

Wholesale
Value

 

 

 

 

 

 

 

 

 

 

 

 

 

Ludlow Bay Village

 

 

 

 

 

 

 

 

 

 

 

Building 400

 

 

 

 

 

 

 

 

 

 

 

14

 

150,000

 

90,000

 

240,000

 

69

%

165,600

 

15

 

150,000

 

75,000

 

225,000

 

69

%

155,250

 

16

 

150,000

 

75,000

 

225,000

 

69

%

155,250

 

17

 

150,000

 

75,000

 

225,000

 

69

%

155,250

 

18

 

150,000

 

90,000

 

240,000

 

69

%

165,600

 

Building 500

 

 

 

 

 

 

 

 

 

 

 

19

 

150,000

 

15,000

 

165,000

 

69

%

113,850

 

20

 

150,000

 

0

 

150,000

 

69

%

103,500

 

21

 

150,000

 

15,000

 

165,000

 

69

%

113,850

 

Building 600

 

 

 

 

 

 

 

 

 

 

 

22

 

150,000

 

65,000

 

215,000

 

69

%

148,350

 

23

 

150,000

 

50,000

 

200,000

 

69

%

138,000

 

24

 

150,000

 

50,000

 

200,000

 

69

%

138,000

 

25

 

150,000

 

65,000

 

215,000

 

69

%

148,350

 

Building 700

 

 

 

 

 

 

 

 

 

 

 

26

 

150,000

 

90,000

 

240,000

 

69

%

165,600

 

27

 

150,000

 

75,000

 

225,000

 

69

%

155,250

 

28

 

150,000

 

75,000

 

225,000

 

69

%

155,250

 

29

 

150,000

 

75,000

 

225,000

 

69

%

155,250

 

30

 

150,000

 

90,000

 

240,000

 

69

%

165,600

 

Building 800

 

 

 

 

 

 

 

 

 

 

 

31

 

150,000

 

0

 

150,000

 

69

%

103,500

 

32

 

150,000

 

15,000

 

165,000

 

69

%

113,850

 

Building 900

 

 

 

 

 

 

 

 

 

 

 

33

 

150,000

 

15,000

 

165,000

 

69

%

113,850

 

34

 

150,000

 

15,000

 

165,000

 

69

%

113,850

 

Building 1000

 

 

 

 

 

 

 

 

 

 

 

35

 

150,000

 

65,000

 

215,000

 

69

%

148,350

 

736

 

150,000

 

50,000

 

200,000

 

69

%

138,000

 

37

 

150,000

 

50,000

 

200,000

 

69

%

138,000

 

38

 

150,000

 

65,000

 

215,000

 

69

%

148,350

 

Building 1100

 

 

 

 

 

 

 

 

 

 

 

39

 

150,000

 

65,000

 

215,000

 

69

%

148,350

 

40

 

150,000

 

50,000

 

200,000

 

69

%

138,000

 

41

 

150,000

 

50,000

 

200,000

 

69

%

138,000

 

42

 

150,000

 

65,000

 

215,000

 

69

%

148,350

 

Building 1200

 

 

 

 

 

 

 

 

 

 

 

43

 

150,000

 

65,000

 

215,000

 

69

%

148,350

 

44

 

150,000

 

50,000

 

200,000

 

69

%

138,000

 

45

 

150,000

 

65,000

 

215,000

 

69

%

148,350

 

Building 1300

 

 

 

 

 

 

 

 

 

 

 

46

 

150,000

 

15,000

 

165,000

 

69

%

113,850

 

47

 

150,000

 

0

 

150,000

 

69

%

103,500

 

48

 

150,000

 

0

 

150,000

 

69

%

103,500

 

49

 

150,000

 

0

 

150,000

 

69

%

103,500

 

Building 1400

 

 

 

 

 

 

 

 

 

 

 

50

 

150,000

 

0

 

150,000

 

69

%

103,500

 

51

 

150,000

 

0

 

150,000

 

69

%

103,500

 

52

 

150,000

 

0

 

150,000

 

69

%

103,500

 

53

 

150,000

 

15,000

 

165,000

 

69

%

113,850

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

 

 

 

 

7,785,000

 

 

 

5,371,650

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Revised Release Prices

 

 

 

Subdivision and Lot #

 

Revised
Release Prices
(in US$)

 

1

 

Ludlow Point Div 4 Lot 1

 

21,182.21

 

2

 

Ludlow Point Div 4 Lot 2

 

21,182.21

 

3

 

Port Ludlow 7 lot 5

 

16,141.40

 

4

 

Port Ludlow 7 Lot 6

 

20,175.70

 

5

 

Port Ludlow 7 Lot 15

 

174,361.89

 

6

 

Port Ludlow 7 Lot 20

 

30,264.60

 

7

 

Port Ludlow 7 Lot 21

 

18,158.55

 

8

 

Teal Lake Village Lot 17

 

260,000.00

 

9

 

Teal Lake Village Lot 74

 

17,836.65

 

10

 

Teal Lake Village Lot 75

 

22,608.98

 

11

 

Teal Lake Village Lot 76

 

22,608.98

 

12

 

Teal Lake Village Lot 77

 

22,608.98

 

13

 

Teal Lake Village Lot 78

 

64,304.07

 

14

 

Timberton Lot 17

 

29,390.09

 

15

 

Timberton Lot 28

 

28,071.68

 

16

 

Timberton Lot 29

 

28,336.40

 

17

 

Timberton Lot 30

 

28,071.68

 

18

 

Timberton Lot 31

 

28,071.68

 

19

 

Timberton Lot 37

 

49,390.96

 

20

 

Timberton Lot 38

 

42,108.06

 

21

 

Timberton Lot 39

 

35,089.87

 

22

 

Timberton Lot 40

 

28,071.68

 

23

 

Timberton Lot 46

 

31,611.48

 

24

 

Timberton Lot 50

 

260,000.00

 

25

 

Timberton Lot 51

 

270,000.00

 

26

 

Timberton Lot 52

 

35,120.58

 

27

 

Timberton Lot 54

 

28,102.39

 

28

 

Timberton Lot 55

 

28,367.11

 

29

 

Timberton Lot 57

 

28,367.11

 

30

 

Timberton Lot 58

 

24,593.30

 

31

 

Timberton Ph 3 Lot 60

 

50,281.01

 

32

 

Timberton Ph 3 Lot 61

 

46,507.59

 

33

 

Timberton Ph 3 Lot 62

 

48,394.30

 

34

 

Timberton Ph 3 Lot 63

 

42,734.17

 

35

 

Timberton Ph 3 Lot 64

 

38,960.76

 

36

 

Timberton Ph 3 Lot 65

 

44,620.88

 

37

 

Timberton Ph 3 Lot 66

 

45,543.05

 

38

 

Timberton Ph 3 Lot 67

 

47,429.76

 

39

 

Timberton Ph 3 Lot 68

 

49,316.47

 

40

 

Timberton Ph 3 Lot 69

 

28,300.63

 

41

 

Timberton Ph 3 Lot 70

 

28,300.63

 

42

 

Timberton Ph 3 Lot 71

 

32,074.05

 

43

 

Timberton Ph 3 Lot 72

 

30,187.34

 

44

 

Timberton Ph 3 Lot 73

 

28,300.63

 

45

 

Timberton Ph 3 Lot 74

 

28,300.63

 

46

 

Timberton Ph 3 Lot 75

 

185,687.10

 

47

 

Timberton Ph 3 Lot 76

 

24,527.21

 

48

 

Timberton Ph 3 Lot 77

 

24,527.21

 

49

 

Timberton Ph 3 Lot 78

 

24,527.21

 

50

 

Woodridge Village Lot 19

 

72,355.81

 

51

 

Woodridge Village Lot 23

 

62,454.33

 

52

 

Woodridge Village Lot 24

 

59,778.56

 

53

 

Woodridge Village Lot 25

 

90,000.00

 

54

 

Woodridge Village Lot 26

 

59,778.56

 

55

 

LBV Townhome 400

 

62,026.87

 

56

 

LBV Townhome 400

 

62,026.87

 

57

 

LBV Townhome 400

 

62,026.87

 

58

 

LBV Townhome 400

 

62,026.87

 

59

 

LBV Townhome 400

 

62,026.87

 

60

 

LBV Townhome 500

 

40,182.35

 

61

 

LBV Townhome 500

 

40,182.35

 

62

 

LBV Townhome 500

 

40,182.35

 

63

 

LBV Townhome 600

 

21,973.41

 

64

 

LBV Townhome 600

 

21,973.41

 

65

 

LBV Townhome 600

 

21,973.41

 

66

 

LBV Townhome 600

 

21,973.41

 

67

 

LBV Townhome 700

 

79,004.71

 

68

 

LBV Townhome 700

 

79,004.71

 

69

 

LBV Townhome 700

 

79,004.71

 

70

 

LBV Townhome 700

 

79,004.71

 

71

 

LBV Townhome 700

 

79,004.71

 

72

 

LBV Townhome 800

 

18,922.67

 

73

 

LBV Townhome 800

 

18,922.67

 

74

 

LBV Townhome 900

 

18,922.67

 

75

 

LBV Townhome 900

 

18,922.67

 

76

 

LBV Townhome 1000

 

20,976.08

 

77

 

LBV Townhome 1000

 

20,976.08

 

78

 

LBV Townhome 1000

 

20,976.08

 

79

 

LBV Townhome 1000

 

20,976.08

 

80

 

LBV Townhome 1100

 

19,454.67

 

81

 

LBV Townhome 1100

 

19,454.67

 

82

 

LBV Townhome 1100

 

19,454.67

 

83

 

LBV Townhome 1100

 

19,454.67

 

84

 

LBV Townhome 1200

 

20,068.70

 

85

 

LBV Townhome 1200

 

20,068.70

 

86

 

LBV Townhome 1200

 

20,068.70

 

87

 

LBV Townhome 1300

 

14,390.66

 

88

 

LBV Townhome 1300

 

14,390.66

 

89

 

LBV Townhome 1300

 

14,390.66

 

90

 

LBV Townhome 1300

 

14,390.66

 

91

 

LBV Townhome 1400

 

15,075.21

 

92

 

LBV Townhome 1400

 

15,075.21

 

93

 

LBV Townhome 1400

 

15,075.21

 

94

 

LBV Townhome 1400

 

15,075.21

 

95

 

LBV SFL

 

71,185.51

 

96

 

LBV SFL

 

71,185.51

 

97

 

LBV SFL

 

71,185.51

 

98

 

LBV SFL

 

71,185.51

 

 

 

TOTAL

 

4,520,910.07

 

 

9

--------------------------------------------------------------------------------